DETAILED ACTION
	This action is in response to the Request for Continued Examination (RCE) filed 11/1/2021. Currently, claims 2-6, 8-19 and 23-25 are pending in the application. Claims 1, 7, 20-22 and 26-31 are cancelled by Applicant. Claims 16-18 and 25 are withdrawn and not examined at this point.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/1/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that the leg strap parts 131, 132 of Aziz cannot properly be considered “wings” of the protective cup 110, the examiner .
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the pair of opposing wings are a protective component made of a rigid material; that the pair of opposing wings are made of the same material as the cup itself; that the wings run lengthwise along a patient’s inner thigh; that the wings distribute forces that would impact the cup at the groin area to the user’s inner thighs) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant’s argument that the leg strap parts 131, 132 of Aziz do not extend between the patient’s groin and inner thighs, the examiner again respectfully disagrees. With reference to Figure 1a of Aziz, is it clear that the leg strap parts 131, 132 include a length that is configured to extend from the at least one lower engagement means 115 (which can be positioned at the user’s groin) and to the user’s inner thigh, before encircling the remainder of the user’s thigh.
In response to Applicant’s argument that the leg strap parts 131, 132 do not conform to a user’s anatomy between groin and inner thigh, the examiner notes that [0042] of Aziz teaches the leg strap parts 131, 132 being “elastic.” Thus, the leg strap 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the arcuate region, as disclosed by Simms in view of Hyacinth, Fu Kong, Aziz, and Spann, redistribute force from the patient’s groin to the patient’s thighs, as taught by Aziz, in order to ensure a good and correct position of the protective cup (Aziz, Paragraph 0026), even if position changes while on the surgical table. While Applicant argues that Aziz does not teach the leg strap parts 131, 132 being configured to redistribute forces, the examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the flat or contoured areas, as disclosed by Simms, to be generally parallel to one another, and to a sagittal plane of the patient, as taught by Hyacinth, in order to properly align the knees while distracting the patient’s hips, such that knee pain is minimized (Col 1, Lines 45-47). While Hyacinth teaches this alignment occurring during weightlifting (as Applicant notes), one of ordinary skill would understand that the user’s knees could likewise be aligned using the device of Hyacinth when the patient is immobile or stable.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “130.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 

Claim Objections
Claim 2 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “the opposing thigh-facing portions of the protective pad” should be amended to recite ---the opposing thigh-facing portions---.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “the flat or contoured areas of the protective pad” should be amended to recite ---the flat or contoured areas---.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “the flat or contoured areas of the protective pad” should be amended to recite ---the flat or contoured areas---.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “the flat or contoured areas of the protective pad” ---.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “the flat or contoured areas of the protective pad” should be amended to recite ---the flat or contoured areas---.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “the groin-facing portion of the protective pad” should be amended to recite ---the groin-facing portion---.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the recess” in line 2 should be amended to recite ---the first recess---.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “the receiving member of the protective pad” should be amended to recite ---the receiving member---.  Appropriate correction is required.
Claims 15 and 19 are objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), all recitations of “the pad” should be amended to recite ---the protective pad---.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “the opposing thigh-facing portions the groin-facing” should be amended to recite --- the opposing thigh-facing portions,---.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  claim 19 recites “redistribution of forces from the patient’s groin to the patient’s inner thigh through the wings of the protective cup,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the recess of the pad” should be amended to recite ---the first recess---.  Appropriate correction is required
Claims 19, 23 and 24 are objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), all recitations of “the wings” should be amended to recite ---the pair of opposing wings---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-6, 8-15, 19, 23 and 24 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2-6, 8-15, 19, 23 and 24 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 19 recites “each of the wings defines an arcuate region transitioning between the groin and the inner thigh region of the patient,” which is a claim limitation indicating that Applicant is attempting to claim the groin and the inner thigh region of the patient (which are non-statutory subject matter). Applicant should utilize “adapted to” or “capable of” language to avoid this error. Claims 2-6, 8-15, 23 and 24 depend on claim 19 and therefore, include the same error.
Claims 2-6, 8-15, 19, 23 and 24 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  


Claims 2-6, 8-15, 19, 23 and 24 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 19 recites “the flat or contoured areas being generally parallel to one another, and to a sagittal plane of the patient,” which is a claim limitation indicating that Applicant is attempting to claim the patient (which is non-statutory subject matter). Applicant should utilize “adapted to” or “capable of” language to avoid this error. Claims 2-6, 8-15, 23 and 24 depend on claim 19 and therefore, include the same error.
Claim 9 is rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 9 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 9 recites that the first recess “tapers away from the genital region,” which is a claim limitation indicating that Applicant is attempting to claim the genital region (which is non-statutory subject matter). Applicant should utilize “adapted to” or “capable of” language to avoid this error.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 2, 3, 6, 8-11, 13-15, 19, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,156,941 B1 (Simms) in view of US 8,814,760 B2 (Hyacinth), US 2004/0260299 A1 (Fu Kong), US 2013/0091625 A1 (Aziz), and US 4,433,678 (Spann).
In regards to Claim 19, Simms discloses a system for protecting a patient’s groin area while distracting the patient’s hip (Title, Heel Offloading Abductor Pillow), the system comprising:
a protective pad 100 comprising a unitary body 101 (wedge-shaped pillow body 101), the unitary body having one or more perimeter surfaces extending between a base region 106 (distal region 106) and a top region 105 (proximal region 105) thereof, the one or more perimeter surfaces defining:
(i) opposing thigh-facing portions 104 (planar side surfaces 104) having flat or contoured areas that, in use, are configured to align with the patient’s inner thighs (Col 5, Lines 64-66, the thighs 134 of the patient’s legs 133 extend along the respective side surfaces 104 of the pillow body 101. Further illustrated in Fig 8, wherein the inner thighs are aligned with the side surfaces 104) and

Simms does not further disclose:
the flat or contoured areas being generally parallel to one another, and to a sagittal plane of the patient;
the protective pad defining a receiving member adapted to mate with the perineal post of a distraction table;
and a protective cup including
(i) a housing that, in use, is configured to fit over the genital region of the patient, the housing having a perimeter, and
(ii) a pair of opposing wings extending from opposite sides of the perimeter of the housing that, in use, are configured to extend from the patient’s groin to the patient’s inner thighs; wherein the recess of the pad is configured to fit over the housing of the protective cup thereby also fitting over the genital region of the patient.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the flat or contoured areas, as disclosed by Simms, to be generally parallel to one another, and to a sagittal plane of the patient, as taught by Hyacinth, in order to properly align the knees while distracting the patient’s hips, such that knee pain is minimized (Col 1, Lines 45-47).
Simms in view of Hyacinth does not further disclose:
the protective pad defining a receiving member adapted to mate with the perineal post of a distraction table;
and a protective cup including
(i) a housing that, in use, is configured to fit over the genital region of the patient, the housing having a perimeter, and
(ii) a pair of opposing wings extending from opposite sides of the perimeter of the housing that, in use, are configured to extend from the patient’s groin to the patient’s inner thighs; wherein the recess of the pad is configured to fit over the housing of the protective cup thereby also fitting over the genital region of the patient.
Fu Kong teaches an analogous protective pad (Title, Device and method for providing a lateralization effect), further teaching a receiving member 28 (interference fittings 28) adapted to mate with the perineal post 10 (supporting member 10) of a distraction table (Paragraph 0019, a lateralization member 20 can be provided to be supported and mounted on the supporting member 10. Paragraph 0006, the lateralization effect can be used to position the hip and the femur in a desired relationship during a hip arthroscopy) for the purpose of mounting the device onto a medical support frame, such as on a fracture table (Paragraph 0019).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the protecting pad, as disclosed by Simms in view of Hyacinth, to define a receiving member adapted to mate with the perineal post of a distraction table, as taught by Fu Kong, in order to mount the device onto a medical support frame, such as on a fracture table (Fu Kong, Paragraph 0019).
Simms in view of Hyacinth and Fu Kong does not further disclose:
a protective cup including
(i) a housing that, in use, is configured to fit over the genital region of the patient, the housing having a perimeter, and
(ii) a pair of opposing wings extending from opposite sides of the perimeter of the housing that, in use, are configured to extend from the patient’s groin to the patient’s inner thighs; wherein the recess of the pad is configured to fit over the housing of the protective cup thereby also fitting over the genital region of the patient.
Aziz further teaches an analogous system for protecting a patient’s groin area (Abstract, protective equipment for protection of a user’s lower abdominals), further teaching a protective cup 100 (protective device 100) including
(i) a housing 110 (protective cup 110) that, in use, is configured to fit over the genital region of the patient (Paragraph 0014, the protective cup 110 is arranged to be positioned over and thereby to protect the genital body parts of the user), the housing having a perimeter 118 (side edges 118), and
(ii) a pair of opposing wings 130 (leg strap device 130. Composed of leg strap parts 131 and 132) extending from opposite sides of the perimeter of the housing (Paragraph 0041, the protective cup is arranged with through holes, all of which are arranged in sufficient proximity to the edges of the upper parts of the protective cup in order for the waist strap 120 and the leg strap device 130, independently of each other, to be threadable) that, in use, are configured to extend from the patient’s groin the patient’s inner thighs (Paragraph 0014, the protective cup 110 is arranged to be positioned over and thereby to protect the genital body parts of the user. Paragraph 0018, the leg strap device 130 comprises two leg strap parts 131, 132, arranged to run around one respective leg of the user each) for the purpose of protecting the lower abdominals of the user (Paragraph 0010).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system for protecting a patient’s groin, as taught by Simms in 
Simms in view of Hyacinth, Fu Kong, and Aziz does not explicitly further disclose:
wherein the recess of the pad is configured to fit over the housing of the protective cup thereby also fitting over the genital region of the patient.
Spann teaches an analogous system for distracting the patient’s hips (Abstract, an abduction pillow), further teaching an analogous unitary body A (flat wedge shaped body A) and a cover strip B, which “reduces spoilage of the main body portion for certain types of orthopedic surgery where drainage is more pronounced” (Col 3, Lines 35-40) for the purpose of facilitating reuse of the wedge body as well as routing and insertion of attendant tubing and apparatus (Col 3, Lines 35-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system, as disclosed by Simms in view of Hyacinth, Fu Kong and Aziz, to incorporate the housing of the protective pad to fit over the recess of the pad, as taught by Spann, in order to have a disposable part of the system. This reduces spoilage of the main body portion for certain types of orthopedic surgery where drainage is more pronounced, and facilitates reuse of the wedge body as well as routing and insertion of attendant tubing and apparatus (Spann, Col 3, Lines 35-40).
Simms in view of Hyacinth, Fu Kong, Aziz, and Spann further discloses wherein each of the wings 131, 132 (Aziz, first and second legs straps 131, 132) defines an arcuate region transitioning between the groin and the inner thigh region of the patient, that, in use, is configured to extend between the patient’s groin and one of the patient’s inner thighs (Aziz, Paragraph 0018, strap parts 131, 132 arranged to run around one 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wings, as disclosed by Simms in view of Hyacinth, Fu Kong, Aziz, and Spann, to define an arcuate region, as taught by Aziz, in order to position and retain the protective cup in a position up against the user’s body (Aziz, Paragraph 0018).
Simms in view of Hyacinth, Fu Kong, Aziz, and Spann further discloses wherein the arcuate region is configured to enable redistribution of forces from the patient’s groin to the patient’s inner thighs through the wings of the protective cup (Aziz, Paragraph 0020, the engagement between the leg strap parts 131, 132 of the leg strap device 130 and the upper engagement means may be arranged in different ways, so long as the engagement serves the purpose of, via a tensional force in the leg strap device 130, pressing the protective cup 110 inwards against the user’s body. Paragraph 0022, hence, an improved fit is achieved. Paragraph 0026, such a strap 131, 132 in combination with such a slideable engagement results in that the protective cup 110 can be retained with good position and in a correct position even during very intensive and extreme motion on the part of the user. Because the protective cup’s position is 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the arcuate region, as disclosed by Simms in view of Hyacinth, Fu Kong, Aziz, and Spann, redistribute force from the patient’s groin to the patient’s thighs, as taught by Aziz, in order to ensure a good and correct position of the protective cup (Aziz, Paragraph 0026), even if position changes while on the surgical table.
Simms in view of Hyacinth, Fu Kong, Aziz, and Spann further discloses wherein the arcuate region is configured to be conformable relative to an anatomical transition between the patient’s groin and the patient’s inner thighs (Aziz, Paragraph 0020, the engagement between the leg strap parts 131, 132 of the leg strap device 130 and the upper engagement means may be arranged in different ways, so long as the engagement serves the purpose of, via a tensional force in the leg strap device 130, pressing the protective cup 110 inwards against the user’s body. Paragraph 0022, hence, an improved fit is achieved. Paragraph 0026, such a strap 131, 132 in combination with such a slideable engagement results in that the protective cup 110 can be retained with good position and in a correct position even during very intensive and extreme motion on the part of the user. [0042] of Aziz teaches the leg strap parts 131, 132 being “elastic” and therefore, the leg strap parts 131, 132 are capable of flexing around and changing shape such that the leg strap parts 131, 132 conform to a user’s 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the arcuate region, as disclosed by Simms in view of Hyacinth, Fu Kong, Aziz, and Spann, to be conformable relative to an anatomical transition between the patient’s groin and inner thigh, as taught by Aziz, in order to ensure a good and correct position of the protective cup (Aziz, Paragraph 0026), even if position changes while on the surgical table.
In regards to Claim 2, Simms in view of Hyacinth, Fu Kong, Aziz, and Spann discloses the invention as claimed above.
Simms in view of Hyacinth, Fu Kong, Aziz, and Spann further discloses wherein opposing thigh-facing portions 104 of the protective pad 101 are conformable relative to a shape of the patient’s inner thighs (Simms, Col 3, Lines 60-65, pillow body 101 may be a resilient, deformable, fluid-impervious material having a memory such as foam rubber. Col 4, Lines 6-10, the pair of generally flat or planar side surfaces 104 could be of any various foam types, such as those mentioned above).
In regards to Claim 3, Simms in view of Hyacinth, Fu Kong, Aziz, and Spann discloses the invention as claimed above.
Simms in view of Hyacinth, Fu Kong, Aziz, and Spann further discloses wherein the flat or contoured areas (area of planar side surfaces 104) of the protective pad 100 are contoured differently than adjacent portions of the one or more perimeter surfaces (Illustrated in Fig 1, wherein planar top surface 103, which is adjacent to planar side 
In regards to Claim 6, Simms in view of Hyacinth, Fu Kong, Aziz, and Spann discloses the invention as claimed above.
Simms in view of Hyacinth, Fu Kong, Aziz, and Spann further discloses wherein the flat or contoured areas (area of planar side surfaces 104) of the protective pad 100 define planar regions (Simms, wherein element 104 is named the planar side surfaces). 
In regards to Claim 8, Simms in view of Hyacinth, Fu Kong, Aziz, and Spann discloses the invention as claimed above.
Simms in view of Hyacinth, Fu Kong, Aziz, and Spann further discloses wherein the groin-facing portion 105 (Simms, proximal end 105) of the protective pad is conformable relative to a shape of the patient’s groin anatomy (Simms, Col 6, Lines 52-57, the proximal cavity insert 115 can be selectively removed from the proximal cavity 114 in the proximal cavity insert 114 of the pillow body 101 to enable urination of a male patient 132 through the proximal cavity 114, as deemed necessary. The proximal cavity 114 may also provide space for perineal care of the patient 132) for the purpose of providing space for the perineal care of the patient (Simms, Col 6, Lines 52-57). Further, Simms in view of Sluss discloses “generally elongated, wedge-shaped pillow body 101 which may be resilient, deformable, fluid-impervious material having a memory such as foam rubber” (Simms, Col 3, Lines 59-65).
In regards to Claim 9, Simms in view of Hyacinth, Fu Kong, Aziz, and Spann discloses the invention as claimed above.

In regards to Claim 10, Simms in view of Hyacinth, Fu Kong, Aziz, and Spann discloses the invention as claimed above.
Simms in view of Hyacinth, Fu Kong, Aziz, and Spann further discloses wherein the one or more perimeter surfaces (of wedge-shaped pillow body 101, Simms) further define (see Simms Figure 1) a second recess 123 (Simms, leg trough 123) on a side (bottom side) of the unitary body 101 (Simms, wedge-shaped pillow body 101) opposite from the first recess 114 (Simms, proximal cavity 114), the second recess 123 (Simms, leg trough 123) being dimensioned differently than (as shown in Figure 1 of Simms) the first recess 114 (Simms, proximal cavity 114) so as to enable fitting over a smaller or larger genital region that the first recess 114 (Simms, proximal cavity 114), during use thereof (leg trough 123 is sized larger than proximal cavity 114 (see Figure 1 of Simms) and therefore,  is capable of being positioned over a larger genital region that the proximal cavity 114).
In regards to Claim 11, Simms in view of Hyacinth, Fu Kong, Aziz, and Spann discloses the invention as claimed above.
Simms in view of Hyacinth, Fu Kong, Aziz, and Spann further discloses wherein the first recess 114 (Simms, proximal cavity 114) is configured for use with a male patient (Col 6, Lines 52-57, the proximal cavity insert 115 can be selectively removed 
In regards to Claim 13, Simms in view of Hyacinth, Fu Kong, Aziz, and Spann discloses the invention as claimed above.
Simms in view of Hyacinth, Fu Kong, Aziz, and Spann further discloses wherein the unitary body 101 tapers from the base region to the top region so as to allow visualization of the genital region (Simms, Col 4, Lines 3-6, planar side surfaces 104 which diverge from a proximal end 105 to a distal end 106, the proximal end 105 being narrower than the distal end 106. Further seen in Fig 1).
In regards to Claim 14, Simms in view of Hyacinth, Fu Kong, Aziz, and Spann discloses the invention as claimed above.
Simms in view of Hyacinth does not further disclose:
wherein the receiving member of the protective pad is configured to mate with the peritoneal post via an engaging portion on the peritoneal post.
Fu Kong teaches an analogous protective pad (Title, Device and method for providing a lateralization effect), further teaching an analogous protective pad 1 (lateralization device 1) has an analogous receiving member 28 (interference fittings 28) configured to mate with an analogous peritoneal post 10 (supporting member 10) via an engaging portion 14 (extension portion 14) on the peritoneal post (Paragraph 0020, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the receiving member, as disclosed by Simms in view of Hyacinth, Fu Kong, Aziz, and Spann, to be configured to mate with the peritoneal post via an engaging portion, as taught by Fu Kong, in order to mount the device onto a medical support frame, such as on a fracture table (Fu Kong, Paragraph 0019).
In regards to Claim 15, Simms in view of Hyacinth, Fu Kong, Aziz, and Spann discloses the invention as claimed above.
Simms in view of Hyacinth, Fu Kong, Aziz, and Spann further discloses a strap 116 (Simms, proximal leg straps 116) configured for binding the patient’s legs or leg relative to the pad (Simms, Col 5-6, Lines 67-3, a pair of proximal leg straps 116 may be extended through the proximal strap opening 110 and around the respective thighs 134 of the patient’s legs 133, above each knee 137 and fastened).
In regards to Claim 23, Simms in view of Hyacinth, Fu Kong, Aziz, and Spann discloses the invention as claimed above.
Simms in view of Hyacinth, Fu Kong, Aziz, and Spann further discloses wherein each of the wings 131, 132 defines a concave region that, in use, is configured for conforming with a tubular shape of the patients’ inner thighs (Aziz, Paragraph 0018, strap parts 131, 132 arranged to run around one respective leg of the user each and thereby retain the protective cup 100 in a position up against the user’s body. Examiner 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wings, as disclosed by Simms in view of Hyacinth, Fu Kong, Aziz, and Spann, to define a concave region, as taught by Aziz, in order to position and retain the protective cup in a position up against the user’s body (Aziz, Paragraph 0018).
In regards to Claim 24, Simms in view of Hyacinth, Fu Kong, Aziz, and Spann discloses the invention as claimed above.
Simms in view of Hyacinth, Fu Kong, Aziz, and Spann further discloses wherein the housing 110 (protective cup 110) is more rigid than the wings 131, 132 (Aziz, Paragraph 0014, the protective device comprises a protective cup 110 manufactured from a hard and wear resistant material such as rigid plastic. Paragraph 0018, strap parts 131, 132 arranged to run around one respective leg of the user each and thereby retain the protective cup 100 in a position up against the user’s body) for the purpose of protecting the user’s genitals and keeping the cup in position (Aziz, Paragraph 0003).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the protective cup, as disclosed by Simms in view of Hyacinth, Fu Kong, Aziz, and Spann, to have the housing be more rigid than the wings, as taught by Aziz, in order to protect the user’s genitals and keep the cup in position (Aziz, Paragraph 0003).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,156,941 B1 (Simms) in view of US 8,814,760 B2 (Hyacinth), US 2004/0260299 A1 (Fu Kong), US 2013/0091625 A1 (Aziz), and US 4,433,678 (Spann), and further in view of US 2009/0229056 A1 (Edinger).
In regards to Claim 4, Simms in view of Hyacinth, Fu Kong, Aziz, and Spann discloses the invention as claimed above.
Simms in view of Hyacinth, Fu Kong, Aziz, and Spann does not further disclose:
wherein the flat or contoured areas of the protective pad define concave regions that, in use, are configured for conforming with a tubular shape of the patients’ inner thighs.
Edinger teaches an analogous protective pad (Title, Hip Abduction Pillow), further teaching an analogous flat or contoured areas 18 (concave sides 18) of the protective pad 10 (hip abductor pillow 10) define concave regions that, in use, are configured for confirming with a tubular shape of the patients’ inner thighs (Paragraph 0014, the hip abduction pillow further comprises two concave sides to accommodate the legs of said individual) for the purpose of providing additional stability and support (Paragraph 0014).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the flat or contoured areas of the protective pad, as taught by Simms in view of Hyacinth, Fu Kong, Aziz, and Spann, to define concave regions, as taught by Edinger, in order to accommodate the legs of said individual) for the purpose of providing additional stability and support (Edinger, Paragraph 0014).
In regards to Claim 5, Simms in view of Hyacinth, Fu Kong, Aziz, and Spann discloses the invention as claimed above.
Simms in view of Hyacinth, Fu Kong, Aziz, and Spann does not further disclose:
wherein the flat or contoured areas of the protective pad define horizontally elongated grooves on opposite sides of the unitary body.
Edinger teaches an analogous protective pad (Title, Hip Abduction Pillow), further teaching an analogous flat or contoured areas 18 (concave sides 18) of the protective pad 10 (hip abductor pillow 10) define horizontally elongated grooves on opposite sides of the unitary body 10 (hip abductor pillow 10) (Paragraph 0014, the hip abduction pillow further comprises two concave sides to accommodate the legs of said individual. The concave sides are horizontally elongated on opposite sides, as seen in Figs 2-5) for the purpose of providing additional stability and support (Paragraph 0014).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the flat or contoured areas of the protective pad , as taught by Simms in view of Hyacinth, Fu Kong, Aziz, and Spann, to define horizontally elongated grooves on opposite sides of the unitary body, as taught by Edinger, in order to accommodate the legs of said individual) for the purpose of providing additional stability and support (Edinger, Paragraph 0014).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,156,941 B1 (Simms) in view of US 8,814,760 B2 (Hyacinth), US 2004/0260299 A1 (Fu Kong), US 2013/0091625 A1 (Aziz), and US 4,433,678 (Spann), and further in view of US 6,182,314 B1 (Frydman).
In regards to Claim 12, Simms in view of Hyacinth, Fu Kong, Aziz, and Spann discloses the invention as claimed above.
Simms in view of Hyacinth, Fu Kong, Aziz, and Spann does not further disclose:
wherein the one or more perimeter surfaces further define arcuate transition regions between the recess of the groin-facing portion and the flat or contoured areas of the opposing thigh-facing portions.
Frydman teaches an analogous protective pad (Abstract, the pillow includes leg clasps for securely engaging the inner thighs of an individual), further teaching an arcuate transition region 56 (lips 56) between an analogous recess 40, 42 (C-shaped channels 40 and 42) and an analogous flat or contoured areas 84 (bumpers) for the purpose of securely engaging the inner thighs of an individual in a side lying position, the clasps including a stem and a pair of crescent shaped buttresses. The buttresses resist rotation to the prone and supine lying positions (Abstract).
Although Frydman does not disclose a groin-facing portion, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the recess of the groin-facing portion and the flat or contoured areas, as disclosed by Simms in view of Hyacinth, Fu Kong, Aziz, and Spann, to define an arcuate transition region, as taught by Frydman, in order to clasp (and further secure) the genitals and resist the rotation of the genitals should be patient’s thigh positions be adjusted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.